United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1193
                    ___________________________

                           Daniel Bryce Hurlbut

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

                  Washington County Detention Center

                         lllllllllllllllllllllDefendant

Sheriff Tim Helder; Karas Medical Team; Dr. Karas; Veronica Dockery; Ken
         Hughes; Landon Harris; Regina Walker; Lieutenant Foster

                  lllllllllllllllllllllDefendants - Appellees

                            John Doe Deputies

                         lllllllllllllllllllllDefendant

       Deputy Josve Velasco; Deputy Skinkis; Deputy Uriel Paredes

                  lllllllllllllllllllllDefendants - Appellees
                                   ____________

                 Appeal from United States District Court
            for the Western District of Arkansas - Fayetteville
                             ____________

                      Submitted: September 6, 2019
                       Filed: September 11, 2019
                             [Unpublished]
                             ____________
Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, former inmate Daniel Bryce Hurlbut appeals
the district court’s1 adverse grant of summary judgment. Viewing the record and all
reasonable inferences in Hurlbut’s favor, see Allard v. Baldwin, 779 F.3d 768, 771
(8th Cir. 2015) (de novo review), we find no error in the district court’s thorough
analysis of Hurlbut’s claims.2 The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
      2
        We lack jurisdiction to consider Hurlbut’s challenges to a magistrate judge’s
adverse rulings on nondispositive pretrial matters, because he did not timely object
to those orders below. See Daley v. Marriott Int’l, Inc., 415 F.3d 889, 893 n.9 (8th
Cir. 2005) (when parties do not consent to final disposition by magistrate, this court
lacks jurisdiction to consider direct appeal of magistrate’s order on nondispositive
pretrial matter).

                                         -2-